Citation Nr: 0218270	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  93-20 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1. Entitlement to an increased evaluation for a psychiatric 
disability, rated as 30 percent disabling, effective 
prior to March 1996, and as 50 percent disabling, 
effective as of March 1996.

2. Entitlement to an effective date earlier than June 19, 
1991, for the assignment of a 50 percent evaluation for 
the psychiatric disability.

3. Entitlement to a total rating for compensation purposes 
based on individual unemployability.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1960 to 
November 1962.

This appeal came to the Board of Veterans' Appeals (Board) 
from October 1991 and later RO rating decisions that 
increased the evaluation for anxiety reaction with 
reactive depression from 30 to 50 percent, effective from 
March 4, 1996.  In a November 1996 decision, the Board 
denied the appeal.

The veteran appealed the November 1996 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In July 1998, a Court order vacated and remanded 
the November 1996 Board decision for readjudication.  The 
Court order was premised on a joint motion from the 
parties that argued, in part, the record raised two other 
issues for appellate consideration.  Those issues were 
entitlement to an effective date prior to March 4, 1996, 
for the assignment of a 50 percent evaluation for the 
psychiatric disability, and entitlement to a total rating 
for compensation purposes based on unemployability.  
Thereafter the case was returned to the Board.  In March 
1999, the Board remanded the case to the RO for additional 
development.

The Board is granting a higher rating of 50 percent for 
the psychiatric disability, effective from June 19, 1991, 
in this decision.  Under the circumstances, the Board has 
classified the issues for consideration as shown on the 
first page of this decision.

The veteran testified before a member of the Board in 
March 1993 who is no longer with the Board.  In a 
September 2002 letter, the Board notified the veteran he 
could have another hearing.  He was advised to notify the 
Board within 30 days if he wanted to attend another 
hearing otherwise it would be assumed that he did not want 
another hearing and his appeal would be reviewed based on 
the evidence of record.  A review of the record does not 
show a receipt of a reply from the veteran to the 
September 2002 Board letter.

FINDINGS OF FACT

1.  The psychiatric disability has been manifested 
primarily by depression, occasional anxiety, and 
occasional suicidal ideation without attempt that have 
produced considerable social and industrial impairment or 
occupational and social impairment with reduced 
reliability and productivity from June 1991.

2.  Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals that interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked  irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships or that produce severe social and industrial 
impairment are not found.

3.  An unappealed May 1990 RO rating decision denied an 
increased evaluation for the psychiatric disability that 
is the veteran's only service-connected disability.

4.  On June 19, 1991, the veteran submitted a claim for an 
increased evaluation for the psychiatric disability.

5.  VA and private medical reports do not show psychiatric 
symptoms that produce considerable social and industrial 
impairment during the year prior to June 19, 1991.

6.  There is no correspondence in the claims folders 
showing receipt of a claim for an increased evaluation for 
the psychiatric disability from the time of the unappealed 
May 1990 RO rating decision to June 19, 1991.

7.  The veteran last worked in 1991; he has one and 1/2 
years of college; he graduated from a realtor's institute; 
and he has work experience as a realtor, in property 
management, in factories doing manual labor, a salesman, 
and janitor.

8.  His service-connected psychiatric disability alone 
does not prevent him from engaging in substantially 
gainful employment compatible with his education and work 
experience.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 50 percent 
for anxiety reaction with reactive depression, effective 
from June 19, 1991, are met; the criteria for a rating in 
excess of 50 percent for anxiety reaction with depressive 
reaction are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.132, Code 9400, effective prior to 
November 7, 1996, 4.130, Code 9400, effective as of 
November 7, 1996.

2.  The criteria for the assignment of a 50 percent rating 
for anxiety reaction with reactive depression prior to 
June 19, 1991, are not met.  38 U.S.C.A. § 5110 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2002).

3.  The criteria for a total disability evaluation by 
reason of individual unemployability due to the service-
connected disability are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 
1991 & Supp. 2002)) redefined VA's duty to assist a 
veteran in the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations 
were published in the Federal Register in August 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  
The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claims for an 
increased evaluation for a psychiatric disability, for an 
earlier effective date for the assignment of a 50 percent 
rating for the psychiatric disability, and for a total 
rating for compensation purposes based on unemployability, 
and that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with VA examinations to 
determine the current severity of the psychiatric 
disability and to obtain an opinion as to whether or not 
he is unemployable due to manifestations of his service-
connected psychiatric disability.  He and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss 
the pertinent evidence, and the laws and regulations 
related to the claims, that essentially notify them of the 
evidence needed by the veteran to prevail on the claims.  
There is no identified evidence that has not been 
accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  In a 
May 2001 letter, the veteran was notified of the evidence 
needed to substantiate his claims.  This letter gave 
notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claims and that there is 
no prejudice to him by appellate consideration of the 
claims at this time without providing additional 
assistance to the veteran in the development of his claims 
as required by the VCAA or to give the representative 
another opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claims.  Hence, no 
further assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from December 1960 to 
November 1962.

An August 1964 RO rating decision granted service 
connection for anxiety reaction with headaches.  A 
zero percent evaluation was assigned for this condition, 
effective from March 1964.  Subsequent RO rating decisions 
reclassified the disability to anxiety reaction with 
reactive depression and increased or lowered the 
evaluation.  The evaluation was increased from zero to 
10 percent, effective from August 1968; increased from 10 
to 30 percent, effective from August 1970; decreased from 
30 to 10 percent, effective from July 1976; and increased 
from 10 to 30 percent, effective from June 1980.  The 
30 percent rating remained unchanged until the May 1996 RO 
rating decision increased it to 50 percent, effective from 
March 4, 1996.

VA and private medical records reveal that the veteran was 
treated and evaluated for psychiatric problems from the 
1980's to 2000.  The more salient medical reports related 
to the claims being considered in this appeal are 
discussed below.

A VA medical report shows that the veteran underwent 
psychological evaluation in May 1988.  It was noted that 
he had completed one and 1/2 years of college and graduated 
from a realtor's institute.  It was noted that he had work 
experience as a janitor, book salesman, property manager 
and realtor, and manual laborer in factories.  It was 
noted that he had various physical disabilities, including 
peripheral neuropathy, cervical and lumbar arthritis, and 
fibromyalgia.  The consultant who reported the veteran's 
physical disabilities reported that it was questionable 
whether the veteran wanted to work.  The veteran failed to 
report for appointment for psychological testing.

The veteran underwent a VA psychiatric examination in 
April 1990.  He reported working as a custodian for the 
federal government.  He was somewhat delusional thinking 
that the FBI was after him due to a bomb treat in the 
building where he worked.  He was oriented in 3 spheres.  
His remote memory was okay.  He was able to recall 2 out 
of 5 objects.  He was not homicidal or suicidal.  He had 
some insight of his depression and anxiety. He had 
reasonable judgment.  The Axis I diagnoses were 
generalized anxiety disorder and dysthymia.  It was noted 
that the veteran was gainfully employed.

A May 1990 RO rating decision denied a rating in excess of 
30 percent for the veteran's psychiatric disability.  The 
RO notified him of the decision in June 1990 and he did 
not appeal.

On June 19, 1991, the veteran submitted a claim for an 
increased evaluation for his psychiatric disability.  The 
VA and private medical reports of the veteran's treatment 
and evaluations do not show worsening of the veteran's 
anxiety reaction with reactive depression within the year 
prior to June 19, 1991.  Nor does the record show receipt 
of a claim for an increased evaluation for anxiety 
reaction with reactive depression, the veteran's only 
service-connected disability, from the time of the 
unappealed May 1990 RO rating decision to June 19, 1991.

The veteran underwent a VA psychiatric examination in 
September 1991.  He was working as a custodial worker with 
the federal government.  His speech was logical and goal 
directed.  He was not hallucinating or delusional, but 
showed slight to moderate depression and overt free 
floating anxiety with tremulous eyelid and shaky hands.  
Intellectually, he was functioning fairly well.  His 
memory was intact for recent and remote events.  Both his 
insight and judgment were not grossly distorted.  The Axis 
I diagnoses were anxiety disorder, insomnia related to the 
anxiety disorder, and sexual dysfunction.  There was no 
Axis II diagnosis.  The Axis V diagnosis or GAF was 50.

A VA letter dated in March 1992 notes that the veteran had 
reported social withdrawal, loss of appetite, waking up 
during the night and sleeping poorly, and nightmares about 
his job with thoughts of suicide.  The signatory, a 
medical doctor, noted that the veteran's symptoms met the 
criteria for major depression.  It was noted that the 
veteran was having problems with his employer that caused 
depression.

A private medical report dated in July 1992 notes that the 
veteran had congenital stenosis of the entire spine with 
injuries to the spine in 1988 and 1990.  It was noted that 
he was unable to do custodial work that required movement 
of the neck and/or back because of his spine condition.

A letter dated in August 1992 from the veteran's employer 
is to the effect that the veteran was recommended for 
dismissal from work.  It was noted that he was physically 
unable to do his work and had failed to follow 
instructions.

The veteran underwent VA psychological evaluation and 
psychiatric examination in August 1992.  The report of 
psychological evaluation reveals that he underwent testing 
that suggested he suffered from a neurotic condition 
characterized by somatic preoccupation and to a lesser 
extent anxiety and depression.  He displayed ideas of 
persecution, though these were not of psychotic proportion 
and did not seriously effect his daily life .  It was 
noted that he had been unemployed since an ankle injury in 
August 1991.  The Axis I diagnoses were somatization 
disorder and depressive disorder not otherwise specified.

At the August 1992 VA psychiatric examination the veteran 
was very anxious and his mood was stated to be slightly 
depressed.  He was very articulate.  His speech was 
coherent.  There was no looseness of association and he 
was coherent.  He was very circumstantial.  He tended to 
exaggerate his symptoms.  There was some degree of 
paranoia with some ideas of reference.  His memory and 
concentration were good.  He denied auditory and visual 
hallucinations, and cognition was intact.  He stated that 
he had on and off suicidal ideations, but had never 
attempted suicide.  The Axis I diagnosis was anxiety 
disorder not otherwise specified with reactive depression.  
The Axis II diagnosis was deferred.

A letter dated in October 1992 from a Vet Center notes 
that the veteran's attendance in a work-study program was 
unacceptable.  It was noted that he reported physical 
problems that prevented him from performing various tasks.

The veteran testified at a hearing in March 1993.  His 
testimony was to the effect that his psychiatric 
disability was more severe than rated and that the 
symptoms of that disability prevented him from working.  
He testified to the effect that he had last worked in 
1992.

A VA letter dated in November 1993 notes that the veteran 
suffered from schizoid personality, a disorder that was 
related to schizophrenia.  The signatory, a medical doctor 
and assistant professor of psychiatry, noted that the 
veteran also had numerous psychomotor complains that were 
exacerbated by stress.

A VA letter dated in December 1993 from the signatory who 
wrote the November 1993 letter noted above relates that 
the veteran was significantly vulnerable to stress.  The 
signatory noted that the veteran was capable of working, 
but required a low stress environment, preferably with 
limited contact with the public and a supervisor who was 
sensitive to his condition.

A private medical report reveals that the veteran 
underwent psychological evaluation in January 1995.  The 
Axis I diagnoses were unspecified type of depression and 
rule out major depression versus bipolar disorder, 
depressed type.  The Axis II diagnosis was schizotypal 
personality disorder.  The GAF (global assessment of 
functioning) was 54.

A VA letter dated in February 1995 notes that the 
veteran's psychiatric condition was in the spectrum 
between schizotypal/paranoid personality and 
schizophrenia.  The signatory, a medical doctor, notes 
that the veteran needed to find work that was generally 
low-stress.

The veteran underwent a VA psychiatric examination in 
March 1995.  It was noted that he had last worked in 1991.  
He was disheveled and wearing broken glasses.  His affect 
was appropriate.  His mood was euthymic.  His speech was 
of normal rate, rhythm, and volume.  His thoughts were 
free of suicidal or homicidal ideations, but positive for 
mild paranoid ideations claiming that everyone was after 
him.  He was alert and oriented in 3 spheres.  A 
psychiatric diagnosis was not made.

The veteran underwent psychological evaluation and 
examination at a VA medical facility in July 1995.  The 
report of the psychological evaluation notes that the 
veteran had undergone psychiatric testing and the 
psychologist opined that the greater of the veteran's 
emotional disturbance was due to a schizophrenic spectrum 
illness rather than his anxiety neurosis.  The examiner 
also noted that the evidence indicated the veteran was 
exaggerating his affective spectrum illness and that he 
had post-traumatic stress disorder symptoms related to his 
recent work experience as a janitor with the federal 
government that were most likely attributable to the 
schizophrenic spectrum illness rather than the anxiety 
disorder.

At the July 1995 VA psychiatric examination, the veteran's 
affect was labile and his mood was depressed.  Thoughts 
were free of suicidal or homicidal ideations.  He had 
paranoid ideations, accusing the federal government of 
bugging his phone.  He denied any ideas of reference, 
loosening of association, flight of ideas, delusions of 
control or delusions of grander.  The Axis I diagnosis was 
rule out delusional disorder.  The Axis II diagnosis was 
rule out paranoid personality disorder and rule out 
schizotypal personality disorder.  The GAF was 40.  The 
examiner agreed with the other diagnoses of record 
indicating that the veteran probably had a personality 
disorder similar to paranoid personality disorder or 
schizotypal personality disorder.

A document from the Social Security Administration (SSA) 
was received in 1995.  That document shows that the 
veteran was found entitled to disability benefits because 
of mental and back problems, and that he had been disabled 
from work since July 1991.

A VA summary shows that the veteran was hospitalized in 
October 1995.  He was admitted for apparent delusional and 
threatening actions.  The Axis I diagnosis was paranoid 
type schizophrenia.  The Axis II diagnosis was deferred.

Documents from the veteran's former employer were received 
in 1995.  Those documents reveal that the veteran was not 
getting along at work when employed with the federal 
government in the early 1990's and that he took a lot of 
sick leave in 1991.

VA letters dated in January and March 1996 show that the 
veteran had delusional behavior as well as anxiety and 
depression.  The signatory, a medical doctor and 
psychiatrist, opined that the veteran was not gainfully 
employable due to marked impairment of his mental 
functioning and social functioning.  The Axis I diagnoses 
were general anxiety disorder with depression of moderate 
severity and recurrent paranoid delusional disorder.  The 
Axis II diagnosis was paranoid personality.  The GAF was 
35-40.

In March 1999, the Board remanded the case to the RO in 
order to have the veteran undergo a VA psychiatric 
examination to determine the severity of his service-
connected psychiatric disability.  The Board instructed 
the RO to ask the examiner who would conduct the 
examination to review the evidence in the veteran's claims 
folders and to provide a GAF.

The veteran underwent a VA psychiatric examination in 
April 2000.  The examiner reviewed the evidence in the 
veteran's claims folders.  The veteran smiled 
appropriately during the interview and showed a good sense 
of humor.  His mood was described as "up and down."  His 
affect was full and appropriate.  Thought content revealed 
no auditory or visual hallucinations, no suicidal 
ideation, no homicidal ideation, and no violent outbursts.  
He was alert and oriented in 3 spheres.  He recalled 3 out 
of 3 objects on immediate recall and 2 out of 3 objects 
after 5 minutes.  The Axis I diagnosis was history of 
depression and anxiety.  It was noted that he had not had 
any psychiatric treatment since 1996; that he was doing 
well with good sleep, appetite, energy, and ability to 
concentrate; that he did not have anhedonia or psychomotor 
retardation; and that he presently was not having a major 
depressive episode.  The Axis II diagnosis was personality 
disorder with some paranoid personality traits and 
histrionic personality traits.  The GAF was 65-70.  It was 
noted that the reason the veteran was not working was that 
employers' job requirements tended to ask for additional 
education or experience, and his age.  It was noted that 
the veteran had put in energy, concentration, and time 
into photography, sprouting, as well as desktop publishing  
He was encouraged to explore any of those avenues to 
attain employment.  The examiner noted that it was not the 
veteran's psychiatric symptoms that prevented his 
employment.  It was noted that the veteran was connected 
to a daughter with whom he was having further contact and 
that he seemed able to interact with people.  



B.  Legal Analysis

In general, disability evaluations are assigned by 
applying a schedule of ratings (rating schedule) which 
represent, as far as can practicably be determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 
1155.  Although the regulations require that, in 
evaluating a given disability, that disability be viewed 
in relation to its whole recorded history, 38 C.F.R. 
§ 4.41, where entitlement to compensation has already been 
established, and an increase in the disability rating is 
at issue, it is the present level of disability which is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Also, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

A 30 percent evaluation is warranted for generalized 
anxiety disorder with definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating is warranted 
for generalized anxiety disorder with major depression 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably 
impaired and where the reliability, flexibility, and 
efficiency levels are so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation is 
warranted where the ability to establish or maintain 
effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of 
such severity and persistence that there is severe 
impairment in the ability to obtain and retain employment.  
A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate be so adversely affected 
as to result in virtual isolation in the community and 
there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activity resulting in a 
profound retreat from mature behavior.  The individual 
must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9400.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other psychiatric 
rating terms were "quantitative" in character, and invited 
the Board to "construe" the term "definite" in a manner 
that would quantify the degree of impairment for purposes 
of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision.  38 
U.S.C.A. § 7104(d)(1)(West 1991).

In a precedent opinion, dated November 9, 1993, the 
General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately 
large in degree."  It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  
The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c). 

The regulations for the evaluation of mental disorders 
were revised, effective November 7, 1996.  61 Fed. Reg. 
52695-52702 (Oct. 8, 1996).  When regulations are changed 
during the course of the veteran's appeal, the criteria 
that is to the advantage of the veteran should be applied.  
Karnas, 1 Vet. App. 308.  Revised regulations do not allow 
for their retroactive application unless those regulations 
contain such provisions and may only be applied as of the 
effective date.  VAOPGCPEC 3-2000.

Under the revised general rating formula for the 
evaluation of mental disorders, 38 C.F.R. § 4.130, Code 
9400, effective November 7, 1996, generalized anxiety 
disorder will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name.-100 percent


Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such 
as unprovoked  irritability with periods of 
violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including 
work or a worklike setting); inability to 
establish and maintain effective relationships.- 
70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and 
maintaining effective work and social 
relationships. - 50 percent

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally 
functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), 
due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly 
or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, 
directions, recent events).-30 percent.

The evidence reveals that the veteran has a personality 
disorder with personality traits that is not related to 
service as well as symptoms attributable to his service-
connected anxiety disorder with depression.  The symptoms 
of a nonservice-connected psychiatric condition may not be 
considered in the evaluation of a service-connected 
disability.  38 C.F.R. § 4.14 (2002).  The GAF's assigned 
to the veteran's psychiatric conditions are based on the 
overall psychiatric disability, and the Board will 
consider those GAF's in the evaluation of the service-
connected condition.

The evidence in this case indicates that the veteran has 
occasional delusional thinking related to his non-service-
connected psychiatric condition.  As noted above, the 
delusions are not for consideration in the evaluation of 
the service-connected psychiatric disability.  The overall 
medical evidence indicates that the anxiety reaction with 
reactive depression is manifested primarily by occasional 
depression, occasional anxiety, and occasional suicidal 
ideation without attempt that have produced considerable 
social and industrial impairment or occupational and 
social impairment with reduced reliability and 
productivity from June 1991 as indicated by the report of 
the veteran's VA psychiatric examination in September 1991 
that assigned a GAF of 50 for the service-connected 
disability alone.  Hence, the medical evidence tends to 
corroborate the veteran's testimony in 1993 to the effect 
that his psychiatric disability, then rated 30 percent, 
was more severe than evaluated at that time.

The evidence, however, does not show that the service-
connected psychiatric disability produces occupational and 
social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships or that 
produce severe social and industrial impairment in order 
to support the assignment of a rating higher than 
50 percent under the provisions of diagnostic code 9411, 
effective prior to or as of November 7, 1996.

The record shows GAF's ranging from 40 to 65-70.  A GAF of 
31-40 indicates some impairment in reality testing or 
communication or major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood.  A GAF of 50 is indicative of moderate symptoms or 
moderate difficulty in social, occupational or school 
functioning.  A GAF of 60 is indicative of moderate 
difficulty in social or occupational functioning.  A GAF 
of 61-70 indicates some mild symptoms or some difficulty 
in social, occupational or school functioning, but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  GAF's are defined under the 
provisions of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Third or Fourth Edition (DSM III or DSM IV) that is to be 
used in the evaluation of the veteran's psychiatric 
disability.  38 C.F.R. § 4.125 (2002).

In this case, the GAF's of 35-40 and 40 assigned at the 
March 1996 and July 1995 VA examinations, respectively, 
were made when the veteran had delusional thinking related 
to his personality disorder.  The GAF's of 50 and 65-70 
made at the VA examinations in September 1991 and April 
2000 were made when he had no delusions and those GAF's 
are more representative of the social and industrial 
impairment produced by his service-connected psychiatric 
disability alone.

After consideration of all the evidence, the Board finds 
that the evidence supports the assignment of a 50 percent 
evaluation for the service-connected psychiatric 
disability, effective from June 19, 1991, the date the 
veteran submitted a claim for an increased evaluation for 
that condition.  Hence, the claim is granted to this 
extent.  The preponderance of the evidence, however, is 
against the claim for a rating in excess of 50 percent for 
the anxiety reaction with reactive depression, and the 
claim is denied to this extent.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability has occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA 
receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  If it is factually ascertainable that 
the disability increased within one year preceding the 
date of claim for the increased rating, the effective date 
of increased compensation will be the date the disability 
increased within that year.  38 C.F.R. § 3.400(o)(2).  The 
Board may not consider evidence previously considered in a 
prior final decision on the same issue to establish an 
increased rating.  The Board may consider evidence 
previously considered in a prior final decision on the 
same issue in conjunction with later evidence for the 
purpose of determining an effective date.  Hazan v. Gober, 
10 Vet. App. 511 (1997).

In this case, the veteran is entitled to a 50 percent 
evaluation for the anxiety reaction with depressive 
neurosis, effective from June 19, 1991, the date of 
receipt of his claim for an increased evaluation for that 
disorder, as noted above.  The question now for the Board 
to consider is whether he is entitled to an effective date 
earlier than June 19, 1991, for the assignment of this 
evaluation.

A review of the record does not show medical reports or 
other evidence of worsening of the anxiety reaction with 
reactive depression with the year prior to June 19, 1991, 
in order to establish entitlement to the 50 percent rating 
from an earlier effective date under the provisions of 
38 C.F.R. § 3.400(o)(2).  Nor does the record show receipt 
of any evidence that may be considered a formal or 
informal claim for an increased evaluation for this 
condition received from the time of the unappealed May 
1990 RO rating decision to June 19, 1991, in order to 
establish entitlement to the 50 percent rating from an 
earlier effective date based on the provisions of 
38 C.F.R. §§ 3.155(a) and 3.157(b).  While the VA and 
private medical reports that were received prior to June 
19, 1991, may be considered informal claims for an 
increased evaluation for the psychiatric disability under 
the provisions of 38 C.F.R. § 3.157(b), those medical 
reports do not show manifestations of the psychiatric 
disability warranting an evaluation in excess of 
30 percent under the provisions of diagnostic code 9411, 
effective prior to November 7, 1996.

The Board finds that the preponderance of the evidence is 
against the claim for an effective date earlier than June 
19, 1991, for the assignment of a 50 percent evaluation 
for the psychiatric disability.  Hence, the claim is 
denied.

The veteran's only service-connected disability is the 
psychiatric disability, rated as 50 percent disabling.  
This rating is also the combined rating and it does not 
make the veteran eligible for a total compensation rating 
based on individual unemployability.  38 C.F.R. § 4.16(a).

A total disability rating (100 percent) for compensation 
may also be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful 
occupation without regard to advancing age as a result of 
a single service-connected disability ratable at 60 
percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable 
at 40 percent or more, and there is sufficient additional 
service-connected disability to bring the combine rating 
to 70 percent or more.  This includes consideration of 
such factors as the extent of the service-connected 
disabilities, and employment and educational background.  
38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.16, 4.19 (1997).  
With regard to 38 C.F.R. § 4.16(a), substantially gainful 
employment suggests "a living wage".  Beaty v. Brown, 6 
Vet. App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 
Vet. App. 326, 332 (1991)).  A veteran who is unable to 
secure and follow a substantial occupation by reason of a 
service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).

The evidence shows that the veteran has one and 1/2 years of 
colleges and graduated from a realtor's institute.  He has 
work experience as a property manager and realtor, 
janitor, book salesman, and in factories doing various 
types of manual labor.  He has not worked since 1991, and 
his service connected psychiatric disability produces 
considerable industrial impairment.  

The veteran was awarded disability benefits from the SSA, 
and this factor is pertinent to his claim for a total VA 
rating for compensation purposes based on unemployability.  
The decision of the SSA, however, is not controlling on 
VA.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In 
this regard, the SSA awarded disability benefits based on 
back and mental problems.  The medical evidence also 
reveals that the veteran has physical disabilities that 
interfere with his employability.  While some of the 
medical evidence indicates that the veteran is 
unemployable due to mental problems, those medical reports 
include consideration of symptoms produced by the 
veteran's non-service-connected personality disorder that 
may not be considered in the determination of his 
entitlement to a total rating based on unemployability due 
to his service-connected disability alone.  The report of 
his VA psychiatric examination in April 2000 shows that he 
has numerous talents, including interests in photography, 
sprouting, and desktop publishing, and that he was not 
unemployable due to symptoms of his psychiatric 
disability.  It was also indicated that his psychiatric 
symptoms did not seem to prevent him from having 
interactive relationships with people.

After consideration of all the evidence, the Board finds 
that the veteran's service-connected psychiatric 
disability alone does not prevent him from performing work 
in various areas of his interest, such as photography and 
desk top publications.  Nor does the report of his recent 
VA psychiatric examination in 2000 indicate that he cannot 
work in areas of his work experience as he seemed able to 
interact with people.  While his service-connected 
psychiatric disability produces considerable industrial 
impairment, the percentage rating assigned for that 
condition is recognition that he has difficulty in finding 
or obtaining employment and a factor considered in the 
assigned schedular evaluation.  38 C.F.R. § 4.1 (2002).

Testimony from the veteran is to the effect that he is 
unemployable due to his service-connected psychiatric 
disability, but the medical evidence, which is more 
persuasive as this is a medical question, reveals that he 
is not individually unemployable by reason of his service-
connected psychiatric disability alone, and a total rating 
for compensation purposes based on unemployability is not 
warranted.  The preponderance of the evidence is against 
the claim, and the claim is denied.

The benefit of the doubt doctrine is not for application 
with regard to the claims for a rating in excess of 
50 percent for the psychiatric disability; an effective 
date earlier than June 19, 1991, for the assignment of the 
50 percent rating for the psychiatric disability; and a 
total rating for compensation purposes based on individual 
unemployability because the preponderance of the evidence 
is against those claims.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

An increased evaluation of 50 percent for anxiety reaction 
with reactive depression, effective from June 19, 1991, is 
granted, subject to the regulations applicable to the 
payment of monetary benefits.

An evaluation in excess of 50 percent for anxiety reaction 
with reactive depression is denied.

An effective date earlier than June 19, 1991, for the 
assignment of a 50 percent evaluation for anxiety reaction 
with reactive depression is denied.

A total rating for compensation purposes based on 
individual unemployability is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

